Citation Nr: 1502492	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar strain.

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the rating from 10 to 20 percent effective April 9, 2008, the date of the increased rating claim.  

In June 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record and has been reviewed.

In April 2012, the Board determined that the issue of TDIU entitlement was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The increased rating claim and the inferred TDIU claim were then remanded the claim for further development.

In September 2013, the Board denied entitlement to a rating higher than 20 percent for lumbar spine strain.  The Board also remanded the TDIU claim again because the development requested in the April 2012 remand had not been accomplished.  See Stegall v. West, 11 Vet. App. 168, 271 (1998). 

The Veteran appealed the Board's September 2013 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a May 2014 Order, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the September 2013 Board's decision to the extent that it denied entitlement to a rating higher than 20 percent, reasoning that the Board did not consider all complaints of leg numbness during the appeal period.  The Court lacked jurisdiction of the TDIU claim which the Board, as noted, remanded in September 2013 for further development.

Review of the record also reveals that the Veteran requested a hearing in a May 2013 statement; however, he already testified before the undersigned in June 2011.  Additional hearings are discretionary, and he has not identified any reason why his hearing was inadequate or what additional evidence he would present at an additional hearing.  Notably, the Court favorably considered the Veteran's contentions as evidenced by vacating the September 2013 decision, and the Board below is awarding a separate rating for right leg radiculopathy.  Good cause has not been shown for permitting an additional hearing.  

As will be discussed below, the issue of entitlement to a TDIU is again addressed in the REMAND and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected lumbar strain was manifested by spondylosis, guarding and muscle spasms, and forward flexion of 45 degrees or greater, but not by favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome; or separately ratable neurologic impairment in the left lower extremity, bowel, or bladder.  

2.   Resolving any doubt in the Veteran's favor, his lumbar spine strain disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve during the appeal period.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


II.  VA's Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (20134.

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran in April 2008, and this letter apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  Additional VCAA notice letters were sent to the Veteran in December 2008 and November 2012.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  Thereafter, the claim was readjudicated by way of a May 2013 SSOC.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained all information relevant to the Veteran's claim.  The record includes service treatment records and post-service private and VA treatment records and the Veteran's records from the Social Security Administration (SSA).  VA afforded the Veteran examinations in May 2008 and January 2013.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).   VA's duties to notify and assist him with this appeal have been satisfied.

As noted, the Veteran testified before the undersigned Acting VLJ in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2011 hearing, the undersigned explained the issues on appeal and elicited information from the Veteran with regard to the severity of the symptoms of his disability and as to whether the Veteran would be willing to attend another VA examination to evaluate his disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


III.  Disability Ratings - Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 


IV.  Increased Rating for Lumbar Strain

In April 2008, VA received the Veteran's claim for an increased rating for lumbar spine strain.  The RO, in the August 2008 rating decision on appeal increased the disability rating for lumbar spine strain from 10 to 20 percent, effective April 9, 2008, pursuant to Diagnostic Code 5237.  38 C.F.R. § 4.71a.  The Veteran seeks an even higher rating.    

Lumbar strain is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran was afforded a VA examination of the spine in May 2008. The VA examiner indicated that the claims file was reviewed.  The Veteran reported a 30-year history of chronic low back pain, which was progressively getting worse.  The Veteran described the pain as a constant dull ache, which he rated as 7/10.  The pain was worse with movement and rotational activity and was non-radiating.  The Veteran reported that he had received physical therapy and chiropractic medicine with mild relief of his symptoms.  The Veteran reported a history of fatigue, decreased motion stiffness, weakness, spasms and pain.  The Veteran denied any incapacitating episodes. 

Upon physical examination, the Veteran had flexion to 60 degrees and extension to 15 degrees.  He had left and right lateral rotation to 20 degrees and left and right lateral flexion to 20 degrees.  The VA examiner noted that there was objective evidence of pain following repetitive motion.  The VA examiner noted that there were no additional limitations after three repetitions of range of motion. The VA examiner noted normal muscle tone, normal sensory examination and normal reflexes. MRI scan showed evidence of a minor midline disc herniation and a very minor lumbar epidural lipomatosis.  Final diagnosis was chronic lumbar strain with posterior disc herniation at L4-5.

According to an August 2008 VA chiropractic consultation note, the Veteran reported aching pain in the lower back, localized to the right lumbosacral junction with pain in his right lateral leg and numbness in his right foot.  He denied bladder dysfunction.  On evaluation, there was tenderness upon palpation of the lumbar spine.  Flexion was to 90 degrees and extension was to 40 degrees.  Sensory (light touch and vibration) testing in the lower extremities revealed hyposthesia in the right S1 dermatome with slight hyposthesia in the right L5 dermatome.  Motor strength testing was normal.  Reflexes were +1 in the patella and ankles.  Working diagnosis was lumbar facet syndrome with S1 sensory radiculitis versus peripheral entrapment neuropathy at tarsal tunnel.  The chiropractor stated that the Veteran seemed to suffering from facet-mediated pain with possible radiculopathy at S1 and possibly at L5.

According to a September 2008 VA physical medicine rehabilitation note, the Veteran presented with low back pain, radiating into the right lower extremity.  He was referred for electrodiagnostic testing which was negative for peripheral sensory-motor neuropathy, an ongoing denervation process, or lumbar radiculopathy.  

A VA chiropractor examined the Veteran the following day in September 2008 and noted that the Veteran may have transient neurogenic claudication at the level of the lateral recess or foramina.  The chiropractor explained further that the Veteran may have intermittent peripheral entrapment within the tarsal tunnel system without any level of sustained ischemia.

The Veteran submitted a functional capacity questionnaire dated in November 2008.  The report noted a current diagnosis of lumbar pain.  The evaluating physician indicated that the Veteran could sit for 10 minutes and stand for five minutes at a time.  The report indicated that the objective medical findings would be consistent with the need of the patient to sit in a recliner or lie down for one hour a day.  The report indicated that the Veteran could sit for less than 2 hours, stand for less than 2 hours and walk for less than 2 hours.  The report noted that the Veteran must use a cane or other assistive device when standing or walking. 

A VA physical medicine consultation dated in November 2008 reflects that the Veteran reported lumbar spine pain radiating to the right lower extremity.  The report noted that the Veteran walked with a cane.
In October 2010, the Veteran underwent an independent medical evaluation by a private physician, A.M.S., M.D, a Certified Medical Doctor in Internal Medicine, per the attorney's request.  Forward flexion of the thoracolumbar spine was to 45 degrees, and extension was to 25 degrees.  Clinical findings also included positive straight leg raising both sitting and supine.  There was a decreased fine touch sensation in the right lower extremity based on 5.07/10 grams Semmes-Weinstein monofilament testing indicating a probable radicular component.  An antalgic gait with guarding was also seen on neurologic evaluation.

Dr. A.M.S. also provided a Residual Functional Capacity Questionnaire dated in October 2010.  Clinical findings included paraspinal tenderness, sensory loss in right lower extremity, positive straight leg raising, and decreased range of motion of the thoracolumbar spine.  Diagnosis, as relevant, was chronic low back pain and sensory disturbance in the right lower extremity.  

A MRI scan of the lumbar spine was taken in February 2011.  It showed evidence of degenerative changes with disc bulges and facet and ligamentum flavum hypertrophy.  Impression was persistently patent spinal canal and foramina.

During the Board hearing in June 2011, the Veteran testified that he was constantly in pain.  He also indicted that he used a cane for walking, and a TENS unit for his back pain. 

The Veteran underwent a VA examination in January 2013.  The Veteran reported daily low back pain and numbness in the right leg at the vein graft site since a cardiac bypass in 2009.  The Veteran denied flare-ups impacting the function of the thoracolumbar spine.  Upon physical examination, the Veteran had forward flexion of 75 degrees with painful motion beginning at endpoint.  The Veteran had extension to 15 degrees with painful motion beginning at endpoint.  He had right lateral flexion to 20 degrees, with pain at endpoint.  He had left lateral flexion to 15 degrees, with pain at endpoint.  The Veteran had bilateral lateral rotation to 30 degrees, without objective evidence of painful motion.

On repetitive motion testing with three repetitions of motion, the Veteran had forward flexion to 75 degrees and extension to 15 degrees.  The VA examiner noted that the Veteran did not have additional loss of range of motion after repetitive-use testing.  The VA examiner indicated that the Veteran did have functional impairment of the thoracolumbar spine after repetitive use.  The VA examiner noted that the functional loss included less movement than normal and pain on movement. 

There was tenderness upon palpation near the L4 paraspinal muscles.  Guarding and muscle spasms were noted.  Muscle strength testing showed normal strength of hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  Reflex examinations showed normal reflexes in both knees and hypoactive reflexes of both ankles.  Sensory examination showed normal sensation to light touch in the upper anterior thigh, the thigh and knee and foot and toes.  The Veteran had decreased sensation in the right lower leg and ankle and normal sensation in the left lower leg and ankle.  Straight leg raising tests for the right and the left were negative.  Diagnosis was lumbar spondylosis.  

The VA examiner noted that the Veteran did not have radicular pain or any other sign or symptoms due to radiculopathy and indicated that there were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not have incapacitating episodes of disc disease.   The VA examiner determined that decreased sensation of the right leg is most likely secondary to the vein graft site after coronary artery bypass. 

On review, the Board finds that the criteria for a rating in excess of 20 percent for lumbar strain are not met.  Under the General Rating Formula, the criteria for the next-higher rating of 40 percent are met when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  However, during the appeal period, the Veteran's forward flexion of the thoracolumbar spine was to 45 degrees, at worst, as shown on Dr. A.M.S.'s October 2010 evaluation report.  In addition, ankylosis of the thoracolumbar spine is not demonstrated.   

The Board considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  However, there was no additional limitation of motion with three repetitions of movement during the physical examinations that was related to pain, fatigue, incoordination, weakness or lack of endurance.  Accordingly, the range-of-motion findings do not more nearly approximate the criteria for a rating in excess of 20 percent, even when painful motion is considered. 

The Board also considered the Veteran's reports of back pain, which he is competent to report.  However, although pain may cause a functional loss, pain, itself, does not constitute functional loss.   Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  The evidence in this case does not show additional function loss or limitation of motion of the lumbar spine due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion. 

There is also no evidence of incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Accordingly, DC 5243 does not provide for a higher rating.

Based on the foregoing, the Board concludes that the criteria for a rating higher than 20 percent for the orthopedic manifestations of the Veteran's lumbar strain are not met.

Nevertheless, in addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.   38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.   38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The evidence is in equipoise as to whether the Veteran's right leg neurologic complaints are related to his service-connected lumbar spine disability.  The May 2008 VA examiner did not identify any neurological impairment in the lower extremities.  In addition, the 2013 VA examiner stated that there was no radiculopathy associated with the Veteran's lumbar spine disability, but did note decreased sensation in the right leg and right ankle, which was "most likely" associated with the Veteran's 2009 cardiac bypass.      

However, the record reflects that the Veteran had complaints of pain radiating into his right lower extremity prior to his 2009 heart surgery, as evidenced by the August and September 2008 VA rehabilitation and chiropractic notes.  Notwithstanding the absence of radiculopathy findings on September 2008 electrodiagnostic testing, the VA chiropractor noted that the Veteran may have transient neurogenic claudication at the level of the lateral recess or foramina.  The chiropractor explained further that the Veteran may have intermittent peripheral entrapment within the tarsal tunnel system without any level of sustained ischemia.  Thus, although the 2013 VA examiner determined that the Veteran's right leg neurologic symptoms are "most likely" related to his 2009 cardiac surgery, the medical evidence shows that he experienced similar symptoms before the surgery which have been medically related to his lumbar spine disability.  

In addition, notwithstanding the 2013 VA opinion, the record contains medical evidence showing similar right leg symptoms secondary to his lumbar spine disability after the cardiac surgery.  In this regard, when Dr. A.M.S. examined the Veteran in October 2010, the Veteran had chronic low back pain, a positive right straight leg raising test, and sensory loss in the right leg.  It was also noted that the Veteran had an antalgic gait to right "para" lumbosacral spine guarding.   Dr. A.M.S. stated that the Veteran's decreased fine touch sensation in the right leg has a probable radicular component based on monofilament testing.

Resolving all doubt in the Veteran's favor, the Board finds that, based on the lay and medical evidence, he has had neurologic symptoms in his right leg secondary to his lumbar spine disability during the entire appeal period, both prior and subsequent to his 2009 cardiac surgery.  His right leg symptoms are analogous to mild radiculopathy of the right lower extremity, secondary to his lumbar spine disability.  As such, the Board concludes that the evidence supports his entitlement to a separate 10 percent rating under DC 8520 for radiculopathy of the right lower extremity.  However, a 20 percent rating is not warranted for the right leg, as the Veteran's neurologic symptoms appear to be intermittent and there is clearly no evidence of radicular impairment to a moderate degree.  See 38 C.F.R. § 4.124a.  

The competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such as in the left leg, bladder, and bowel, so as to warrant any additional separate ratings.  


V.  Extraschedular Consideration - Lumbar Spine Disability

 In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In the April 2012 remand, the Board found that the evidence reasonably raised the question of whether the Veteran's lumbar spine disability rendered him unable to sustain gainful employment, referencing the May 2008 VA examination which showed that the Veteran had not worked in one to two years.  And that the examiner found that the Veteran's service-connected back disability had significant effects on his occupation.  

In response to the Board's extraschedular referral, the Director of Compensation and Pension in April 2013, reviewed the claim and determined that entitlement to an extraschedular rating in excess of 20 percent for lumbar strain under 38 C.F.R. § 3.321(b) was not warranted.  The Director determined that the Veteran's lumbar strain did not present such an unusual or exceptional disability picture with factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In addition, the evidence shows that the Veteran reported that he was on disability since a heart attack in 2009.  Thus, it cannot be determined that the service-connected lumbar spine disability caused marked interference with employment.  The evidence also does not demonstrate frequent periods of hospitalization due to the lumbar strain.  

The Board notes further that there is no evidence in the record of right leg radicular symptoms not encompassed by the criteria for the schedular rating assigned.  The rating criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board concludes that there is a preponderance of the evidence against the assignment of a rating in excess of 20 percent for lumbar strain with radicular symptoms on an extraschedular basis. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating higher than 20 percent for lumbar strain is denied.

A separate 10 percent disability rating for lumbar radiculopathy of the right lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.



REMAND

The RO has not yet had an opportunity to complete the TDIU development requested in the Board's September 2013 remand, given the Veteran's interim appeal to the Court.      

  Accordingly, the case is REMANDED for the following action:
 
1.  Refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate VA compensation and pension officials for extraschedular consideration.  

ENSURE that the memorandum to the Director includes the RECENT GRANT of a separate 10 percent rating for right leg radiculopathy.

In addition, attention is called to the following:   

* May 2008 and January 2013 VA examination reports.

*A November 2008 Functional Capacity Questionnaire.

*Dr. A.M.S.'s October 2010 Independent Medical Evaluation report and Residual Functional Capacity Questionnaire.

*The Veteran's SSA Records.

*A November 2012 private Vocational Assessment report.

*The Director's April 2013 extraschedular opinion with regard to the Veteran's lumbar spine disability.

*Service connection is in effect for peptic ulcer disease, lumbar strain, pes planus, and right leg radiculopathy.  

2.  If the benefit sought is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


